EXHIBIT 10.1

AMERIGON INCORPORATED

2006 Equity Incentive Plan

1. Definitions: As used herein, the following definitions shall apply:

(a) “Award” shall mean any stock option, stock appreciation right, restricted
stock, restricted stock unit, performance share award or other stock-based award
granted under the Plan.

(b) “Board” shall mean the Amerigon Incorporated Board of Directors.

(c) “Committee” shall mean a committee consisting of two or more members of the
Board, each of whom (1) shall be an “outside director” as defined under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
and the Treasury Regulations thereunder, and (2) may be a “non-employee
director” as defined under Rule 16b-3 of the Rules and Regulations under the
Securities Exchange Act of 1934, as amended, or any similar or successor
provision, as appointed by the Board to administer the Plan.

(d) “Corporation” shall mean Amerigon Incorporated, a Michigan corporation, or
any successor thereof.

(e) “Discretion” shall mean in the sole discretion of the Committee, with no
requirement whatsoever that the Committee follow past practices, act in a manner
consistent with past practices, or treat a Participant (as hereinafter defined)
in a manner consistent with the treatment afforded other Participants with
respect to the Plan.

(f) “Incentive Option” shall mean an option to purchase Common Stock of the
Corporation which meets the requirements set forth in the Plan and also meets
the definition of an incentive stock option set forth in Section 422 of the
Code.

(g) “Nonqualified Option” shall mean an option to purchase Common Stock of the
Corporation which meets the requirements set forth in the Plan but does not meet
the definition of an incentive stock option set forth in Section 422 of the
Code.

(h) “Other stock-based award” shall mean any right granted under Paragraph 20 of
the Plan.

(i) “Participant” shall mean any individual or class of individual designated by
the Committee under Paragraph 6 for participation in the Plan who is or becomes
(i) a key employee (including an officer or director who is also a key employee)
of the Corporation or any Subsidiary, (ii) a director who is not an employee of
the Corporation or any Subsidiary (hereinafter sometimes referred to as an
“outside director”), and (iii) a consultant or advisor of the Corporation or any
Subsidiary.

(j) “Performance share” shall mean a grant of Common Stock of the Corporation
upon the attainment of one or more performance goals during a performance period
established by the Committee, as provided in Paragraph 19.

(k) “Plan” shall mean this Amerigon Incorporated 2006 Equity Incentive Plan.



--------------------------------------------------------------------------------

(l) “Restricted stock” shall mean a grant of Common Stock of the Corporation
which is subject to restrictions against transfer, forfeiture and such other
terms and conditions determined by the Committee, as provided in Paragraph 18.

(m) “Restricted stock unit” shall mean a grant of a right to obtain the value of
a share of Common Stock of the Corporation which is subject to restrictions
against transfer, forfeiture and such other terms and conditions determined by
the Committee, as provided in Paragraph 18.

(n) “Stock appreciation right” shall mean a right to receive the appreciation in
value, or a portion of the appreciation in value, of a specified number of
shares of the Common Stock of the Corporation, as provided in Paragraph 12.

(o) “Subsidiary” shall mean any corporation, limited liability company,
partnership or any other entity in which the Corporation owns, directly or
indirectly, stock or other ownership interest therein, possessing more than
twenty-five percent (25%) of the combined voting power of all classes of stock
or other ownership interest.

2. Purpose of Plan: The purpose of the Plan is to provide key employees
(including officers and directors who are also key employees), outside
directors, consultants and advisors of the Corporation and its Subsidiaries with
incentives to make significant and extraordinary contributions to the long-term
performance and growth of the Corporation and its Subsidiaries, to join the
interests of key employees, outside directors, consultants and advisors with the
interests of the shareholders of the Corporation, and to facilitate attracting
and retaining key employees, outside directors, consultants and advisors with
exceptional abilities.

3. Administration: The Plan shall be administered by the Committee. Subject to
the provisions of the Plan, the Committee shall determine, from those who are or
become eligible to be Participants under the Plan, the persons or class of
persons to be granted Awards, the type of Awards and the amount or maximum
amount of stock or rights covered by Awards to be granted to each such person or
class of person, and the terms and conditions of any Awards. Subject to the
provisions of the Plan, the Committee is authorized to interpret the Plan, to
promulgate, amend and rescind rules and regulations relating to the Plan and to
make all other determinations necessary or advisable for its administration.
Interpretation and construction of any provision of the Plan by the Committee
shall, unless otherwise determined by the Board, be final and conclusive. A
majority of the Committee shall constitute a quorum, and the acts approved by a
majority of the members present at any meeting at which a quorum is present, or
acts approved in writing by a majority of the Committee, shall be the acts of
the Committee.

4. Indemnification of Committee Members: In addition to such other rights of
indemnification as they may have, the members of the Committee shall be
indemnified by the Corporation against the reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan or any Award
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by the Board or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be determined in such action, suit or
proceeding that such Committee member has acted in bad faith; provided, however,
that within sixty (60) days after receipt of notice of institution of any such
action, suit or proceeding, a Committee member shall offer the Corporation in
writing the opportunity, at its own cost, to handle and defend the same.

5. Maximum Number of Shares Subject to Plan: The maximum number of shares of
stock which may be issued pursuant to Awards granted under the Plan or with
respect to which Awards may be granted under the Plan shall not exceed in the
aggregate 1,800,000 shares of Common Stock of the Corporation



--------------------------------------------------------------------------------

(subject to adjustments as provided in this Paragraph 5) (the “Share Limit”).
Any shares that are delivered by the Corporation, and any awards or grants that
are made by, or become obligations of, the Corporation through the assumption by
the Corporation or a Subsidiary of, or in substitution for, outstanding awards
or grants previously made by an acquired company, shall not be counted against
the number of shares available under the Plan. If any shares covered by an Award
or to which an Award relates are forfeited, or if an Award otherwise terminates
without the delivery of shares or of other consideration, then the shares
covered by such Award, or to which such Award relates, or the number of shares
otherwise counted against the aggregate number of shares available under the
Plan with respect to such Award, to the extent of any such forfeiture or
termination, shall again be, or shall become, available for granting Awards
under the Plan.

The maximum number of shares with respect to which Awards may be granted to any
Participant during the term of the Plan shall not exceed the Share Limit. All
shares with respect to which an Award is granted shall be counted for purposes
of this per-person share limitation, regardless of whether the Participant did
not realize the benefit of the Award as a result of forfeiture, cancellation,
expiration, termination or other event.

The number of shares with respect to each outstanding Award, the option price
with respect to outstanding stock options, the grant value with respect to
outstanding stock appreciation rights, the aggregate number of shares available
at any time under the Plan, the maximum number of shares with respect to which
Awards may be made to an individual Participant during the term of the Plan and
the number of shares automatically awarded to outside directors as described in
Paragraph 9 shall be subject to such adjustment as the Committee, in its
Discretion, deems appropriate to reflect such events as stock dividends, stock
splits, recapitalizations, mergers, consolidations or reorganizations of or by
the Corporation; provided, however, that no fractional shares shall be issued
pursuant to the Plan, no Awards may be granted under the Plan with respect to
fractional shares, and any fractional shares resulting from such adjustments
shall be eliminated from any outstanding Award.

6. Participants: Subject to the provisions of Paragraph 9 below relating to the
automatic grant of Nonqualified Options to outside directors, the Committee
shall determine and designate from time to time, in its Discretion, those
individuals who are or who become key employees (including officers and
directors who are also key employees), outside directors, consultants or
advisors of the Corporation or any Subsidiary to receive Awards who, in the
judgment of the Committee, are or will become responsible for the direction and
financial success of the Corporation or any Subsidiary. Subject to the
provisions of the Plan, the Committee may authorize in advance the grant of
Awards to individuals or classes of individuals who are not at the time of
Committee authorization, but who subsequently become, key employees, outside
directors, consultants or advisors of the Corporation or any Subsidiary;
provided, however, that (i) for all purposes of the Plan, the date of grant of
any Award made to an individual pursuant to such authorization shall be no
earlier than the date on which such individual becomes an employee, outside
director, consultant or advisor of the Corporation or any Subsidiary, and
(ii) such authorization shall prescribe the principal terms or range of terms of
the Awards that may be made to such individuals or classes of individuals
including, without limitation, the type or types of Awards and the number or
maximum number of shares to be covered by such Awards.

7. Written Agreement: Each Award granted under the Plan shall be evidenced by a
written agreement between the Corporation and the Participant which shall
contain such provisions as may be approved by the Committee. Such agreements
shall constitute binding contracts between the Corporation and the Participant,
and every Participant, upon acceptance of such agreement, shall be bound by the
terms and restrictions of the Plan and of such agreement. The terms of each such
agreement shall be in accordance with the Plan, but the agreements may include
such additional provisions and restrictions determined by the Committee,
provided that such additional provisions and restrictions do not violate the
terms of the Plan.

8. Allotment of Shares: Subject to the terms of the Plan, the Committee shall
determine and fix, in its Discretion, the number or maximum number of shares
with respect to which each Participant may be granted



--------------------------------------------------------------------------------

Awards; provided, however, that no Incentive Option may be granted under the
Plan to any one Participant which would result in the aggregate fair market
value, determined as of the date the option is granted, of underlying stock with
respect to which Incentive Options are exercisable for the first time by such
Participant during any calendar year under any plan maintained by the
Corporation (or any parent or Subsidiary of the Corporation) exceeding $100,000.

9. Stock Options: Subject to the terms of the Plan, the Committee, in its
Discretion, may grant to Participants either Incentive Options, Nonqualified
Options or any combination thereof; provided, however, that an Incentive Option
may only be granted to an employee of the Corporation or a Subsidiary, and in
the case of a Subsidiary only if (i) the Subsidiary is treated as a disregarded
entity owned by the Corporation, or (ii) the Subsidiary is a corporation (or is
treated as a disregarded entity owned by a corporation) fifty percent or more of
the combined voting power of all classes of stock of which is owned, directly or
indirectly, by the Corporation. Each option granted under the Plan shall
designate the number of shares covered thereby, if any, with respect to which
the option is an Incentive Option, and the number of shares covered thereby, if
any, with respect to which the option is a Nonqualified Option.

Outside directors who are first elected or appointed to the Corporation’s Board
after April 24, 2007 (the last date on which stock options may be grated under
the Amerigon Incorporated 1997 Stock Incentive Plan) shall be granted
automatically (without any action by the Committee or the Board) a Nonqualified
Option to purchase 10,000 shares of Common Stock (subject to adjustments as
provided in Paragraph 5). The date of grant of such Nonqualified Option shall be
the date such outside director is first elected or appointed to the
Corporation’s Board. In addition, on the first business day of each calendar
year during the term of this Plan, commencing with the first business day
occurring in 2008, each outside director then in office shall be granted
automatically (without any action by the Committee or the Board) a Nonqualified
Option to purchase 10,000 shares of Common Stock (subject to adjustments as
provided in Paragraph 5). An outside director may not receive more than one
Nonqualified Option under this paragraph in any calendar year. Notwithstanding
anything in this Plan to the contrary, the purchase price per share of the
Common Stock covered by each Nonqualified Option granted to an outside director
pursuant to this paragraph shall be 100 percent of the fair market value of the
stock on the date on which such option is granted. Each Nonqualified Option
granted to an outside director under this paragraph shall become fully
exercisable on the first anniversary of the date of grant, shall terminate on
the tenth anniversary of the date of grant, and shall be subject to earlier
termination or adjustment as follows: (1) if an outside director’s services as a
member of the Board terminate for any reason other than total disability, death
or retirement on or after age 65 and after ten years of service as a member of
the Board, any portion of a Nonqualified Option granted pursuant to this
paragraph which is not then exercisable shall terminate and any portion of such
Nonqualified Option which is then exercisable may be exercised for two years
after the date of such termination or until the expiration of the stated term,
whichever first occurs; (2) if an outside director’s services as a member of the
Board terminate because of total disability (as determined by the Committee) or
death, then all Nonqualified Options granted pursuant to this paragraph shall
become immediately exercisable and may be exercised for two years after the
effective date of the termination of service or until the expiration of the
stated term, whichever occurs first; and (3) if an outside director retires on
or after age 65 and after ten years of service as a member of the Board, all
Nonqualified Options granted pursuant to this paragraph shall become immediately
exercisable and may be exercised for five years after the date of retirement or
until the expiration of the stated term, whichever occurs first.

10. Stock Option Price: Subject to the rules set forth in this Paragraph 10 and
to the provisions in Paragraph 9 above relating to automatic Nonqualified
Options issued to outside directors, the Committee, in its Discretion, shall
establish the price per share for which the shares covered by the option may be
purchased. With respect to an Incentive Option, such option price shall not be
less than 100% of the fair market value of the stock on the date on which such
option is granted; provided, however, that with respect to an Incentive Option
granted to a Participant who at the time of the grant owns (after applying the
attribution



--------------------------------------------------------------------------------

rules of Section 424(d) of the Code) more than 10% of the total combined voting
stock of the Corporation or of any parent or Subsidiary, the option price shall
not be less than 110% of the fair market value of the stock on the date such
option is granted. With respect to a Nonqualified Option, the option price shall
not be less than 50% of the fair market value of the stock on the date such
option is granted. Fair market value of a share shall be determined by the
Committee and may be determined by taking the mean between the highest and
lowest quoted selling prices of the Corporation’s stock on any exchange or other
market on which the shares of Common Stock of the Corporation shall be traded on
such date or, if there are no sales on such date, on the next preceding or
following day on which there are sales. The option price shall be subject to
adjustment in accordance with the provisions of Paragraph 5 of the Plan.

11. Payment of Stock Option Price: At the time of the exercise in whole or in
part of any stock option granted hereunder, payment of the option price in full
in cash or, with the consent of the Committee, in Common Stock of the
Corporation, shall be made by the Participant for all shares so purchased. In
the Discretion of, and subject to such conditions as may be established by, the
Committee, payment of the option price may also be made by the Corporation
retaining from the shares to be delivered upon exercise of the stock option that
number of shares having a fair market value on the date of exercise equal to the
option price of the number of shares with respect to which the Participant
exercises the option. In the Discretion of the Committee, a Participant may
exercise an option, if then exercisable, in whole or in part, by delivery to the
Corporation of written notice of the exercise in such form as the Committee may
prescribe, accompanied by irrevocable instructions to a stock broker to promptly
deliver to the Corporation full payment for the shares with respect to which the
option is exercised from the proceeds of the stock broker’s sale of or loan
against some or all of the shares (a “Regulation T Stock Option Exercise”). In
the event the Corporation then has in effect a stock repurchase program, in its
Discretion and subject to such terms and conditions as it may impose, the
Committee may permit a Participant to exercise an option and pay the option
price by delivering to the Corporation a written notice of exercise which
includes a request that the Corporation repurchase (and retain the repurchase
price of) that number of the option shares having a fair market value on the
date of exercise equal to the option price of the number of shares with respect
to which the Participant exercises the option. Such payment may also be made in
such other manner as the Committee determines is appropriate, in its Discretion.
No Participant shall have any of the rights of a shareholder of the Corporation
under any stock option until the actual issuance of shares to said Participant,
and prior to such issuance no adjustment shall be made for dividends,
distributions or other rights in respect of such shares, except as provided in
Paragraph 5.

12. Stock Appreciation Rights: Subject to the terms of the Plan, the Committee
may grant stock appreciation rights to Participants either in conjunction with,
or independently of, any stock options granted under the Plan. A stock
appreciation right granted in conjunction with a stock option may be an
alternative right wherein the exercise of the stock option terminates the stock
appreciation right to the extent of the number of shares purchased upon exercise
of the stock option and, correspondingly, the exercise of the stock appreciation
right terminates the stock option to the extent of the number of shares with
respect to which the stock appreciation right is exercised. Alternatively, a
stock appreciation right granted in conjunction with a stock option may be an
additional right wherein both the stock appreciation right and the stock option
may be exercised. A stock appreciation right may not be granted in conjunction
with an Incentive Option under circumstances in which the exercise of the stock
appreciation right affects the right to exercise the Incentive Option or vice
versa, unless the stock appreciation right, by its terms, meets all of the
following requirements:

 

  (a) the stock appreciation right will expire no later than the Incentive
Option;

 

  (b) the stock appreciation right may be for no more than the difference
between the option price of the Incentive Option and the fair market value of
the shares subject to the Incentive Option at the time the stock appreciation
right is exercised;



--------------------------------------------------------------------------------

  (c) the stock appreciation right is transferable only when the Incentive
Option is transferable, and under the same conditions;

 

  (d) the stock appreciation right may be exercised only when the Incentive
Option is eligible to be exercised; and

 

  (e) the stock appreciation right may be exercised only when the fair market
value of the shares subject to the Incentive Option exceeds the option price of
the Incentive Option.

Upon exercise of a stock appreciation right, a Participant shall be entitled to
receive, without payment to the Corporation (except for applicable withholding
taxes), an amount equal to the excess of or, in the Discretion of the Committee,
a portion of the excess of (i) the then aggregate fair market value of the
number of shares with respect to which the Participant exercises the stock
appreciation right, over (ii) the aggregate fair market value of such number of
shares at the time the stock appreciation right was granted. This amount shall
be payable by the Corporation, in the Discretion of the Committee, in cash, in
shares of Common Stock of the Corporation, in other property or any combination
thereof.

13. Granting and Exercise of Stock Options and Stock Appreciation Rights:
Subject to the provisions of this Paragraph 13 and to the provisions in
Paragraph 9 above relating to automatic Nonqualified Options issued to outside
directors, each stock option and stock appreciation right granted hereunder
shall be exercisable at any such time or times or in any such installments as
may be determined by the Committee; provided, however, that the aggregate fair
market value (determined at the time the option is granted) of the stock with
respect to which Incentive Options are exercisable for the first time by a
Participant during any calendar year shall not exceed $100,000. A Participant
may exercise a stock option or stock appreciation right, if then exercisable, in
whole or in part, by delivery to the Corporation of written notice of the
exercise, in such form as the Committee may prescribe, accompanied, in the case
of a stock option, by payment for the shares with respect to which the stock
option is exercised as provided in Paragraph 11 (unless the Committee, in its
Discretion, permits a cashless form of option exercise permitted by Paragraph
11). Except as provided in Paragraph 17 or in Paragraph 9, stock options and
stock appreciation rights may be exercised only while the Participant is an
employee, outside director, consultant or advisor, as the case may be, of the
Corporation or a Subsidiary. Successive stock options and stock appreciation
rights may be granted to the same Participant, whether or not the stock
option(s) and stock appreciation right(s) previously granted to such Participant
remain unexercised. A Participant may exercise a stock option or stock
appreciation right, if then exercisable, notwithstanding that stock options and
stock appreciation rights previously granted to such Participant remain
unexercised.

14. Non-transferability of Stock Options and Stock Appreciation Rights: No stock
option or stock appreciation right granted under the Plan to a Participant shall
be transferable by such Participant otherwise than by will, or by the laws of
descent and distribution, and stock options and stock appreciation rights shall
be exercisable, during the lifetime of the Participant, only by the Participant.
Notwithstanding the foregoing, in its Discretion and subject to such terms and
conditions as it may prescribe, the Committee may permit a Participant to
transfer a Nonqualified Option or a related or independently granted stock
appreciation right.

15. Term of Stock Options and Stock Appreciation Rights: If not sooner
terminated, each stock option and stock appreciation right granted hereunder
shall expire not more than ten (10) years from the date of the granting thereof;
provided, however, that with respect to an Incentive Option granted to a
Participant who, at the time of the grant, owns (after applying the attribution
rules of Section 424(d) of the Code) more than 10% of the total combined voting
stock of all classes of stock of the Corporation or any parent or Subsidiary,
such option shall expire not more than five (5) years after the date of granting
thereof.



--------------------------------------------------------------------------------

16. Continuation of Employment: Subject to the provisions of Paragraph 9 above
relating to automatic Nonqualified Options issued to outside directors, the
Committee may require, in its Discretion, that any Participant under the Plan to
whom a stock option or a stock appreciation right shall be granted shall agree
in writing as a condition of the granting of such stock option or stock
appreciation right to remain an employee, consultant, advisor or outside
director of the Corporation or a Subsidiary, as the case may be, for a
designated minimum period from the date of the granting of such stock option or
stock appreciation right as shall be fixed by the Committee, and the Committee
may further require, in its Discretion, that any Participant agree in writing to
comply with any confidentiality, non-solicitation, non-competition and
non-disparagement provisions and covenants that the Committee may require as a
condition precedent to the exercise of a stock option or a stock appreciation
right.

17. Termination of Employment: Subject to the provisions of Paragraph 9 above
relating to automatic Nonqualified Options issued to outside directors, if the
employment of an employee Participant terminates, if the consultancy or
advisorship of a consultant or advisor Participant terminates, or if an outside
director Participant ceases to be a director (hereinafter collectively referred
to as a “termination of employment”), the Committee may, in its Discretion,
permit the exercise of stock options and stock appreciation rights granted to
such Participant (a) for a period not to exceed three months following such
termination of employment (or one year following termination of employment on
account of the Participant’s death or permanent disability) with respect to
Incentive Options or related stock appreciation rights, and (b) for a period not
to extend beyond the expiration date with respect to Nonqualified Options or
related or independently granted stock appreciation rights. In no event,
however, shall a stock option or a stock appreciation right be exercisable
subsequent to its expiration date. Subject to the provisions of Paragraph 9, a
stock option or stock appreciation right may only be exercised after a
Participant’s termination of employment to the extent exercisable on the date of
termination of employment; provided, however, that if the termination of
employment is due to the Participant’s death, permanent disability or retirement
at a retirement age permitted under the Corporation’s or Subsidiary’s retirement
plan or policies, or if the termination of employment results from action by the
Corporation or a Subsidiary without cause or from an agreement between the
Corporation or a Subsidiary and the Participant (hereinafter collectively
referred to as a “qualifying termination of employment”), the Committee, in its
Discretion, may permit all or part of the stock options and stock appreciation
rights granted to such Participant to thereupon become exercisable in full or in
part. For purposes of this Paragraph 17 and any other provision of the Plan
where the term is used, the Committee’s definition of “cause” shall be final and
conclusive.

18. Restricted Stock or Restricted Stock Units: Subject to the terms of the
Plan, the Committee may award Participants shares of restricted stock and/or the
Committee may grant Participants restricted units with respect to a specified
number of shares of stock. All shares of restricted stock and all restricted
stock units granted to Participants under the Plan shall be subject to the
following terms and conditions (and to such other terms and conditions
prescribed by the Committee):

 

  (a) At the time of each award of restricted shares or restricted stock units,
there shall be established for the shares or units a restricted period, which
period may differ among Participants and may have different expiration dates
with respect to portions of shares or units covered by the same award.

 

  (b)

Unless otherwise provided in the written grant agreement, shares of restricted
stock or restricted stock units granted to a Participant may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered during the
restricted period applicable to such shares or units. Except for such
restrictions on transfer, a Participant may be provided all of the rights of a
shareholder in respect of restricted shares including, but not limited to, the
right to receive dividends on, and the right to vote, the shares. A Participant
shall have no ownership interest in shares of stock with respect to which



--------------------------------------------------------------------------------

 

restricted stock units are granted; provided, however, that the Committee may,
in its Discretion, permit payment to such Participant of dividend equivalents on
such units equal to the amount of dividends, if any, which are paid on that
number of shares with respect to which the restricted stock units are granted.

 

  (c) Unless otherwise provided in the written grant agreement, if there is a
termination of employment of a Participant, all shares or units granted to the
Participant which are still subject to the restrictions imposed by Paragraph
18(b) shall upon such termination of employment be forfeited and transferred
back to the Corporation, without payment of any consideration by the
Corporation; provided, however, that in the event of a qualifying termination of
employment, the Committee may, in its Discretion, release some or all of the
shares or units from the restrictions. In addition to or in lieu of conditioning
the release of restrictions applicable to restricted shares or restricted stock
units on the continued employment of the Participant for the restricted period
applicable to the shares or units, the Committee may condition release of the
restrictions on the attainment of one or more performance goals during the
restricted period (hereinafter referred to as a “performance-based restricted
share or restricted stock unit award”).

 

  (d) The performance goal(s) applicable to a performance-based restricted share
or restricted stock unit award shall be based upon free cash flow, cash flow
return on investment, stock price, market share, sales, revenues, earnings per
share, return on equity, total stockholder return, costs, net income, working
capital turnover, inventory or receivable turnover and/or margins of the
Corporation, a Subsidiary, or a division or unit thereof. The specific targets
and other details of the performance goal(s) shall be established by the
Committee, in its Discretion. A performance goal must, however, be objective so
that a third party with knowledge of the relevant facts could determine whether
the goal has been attained. The performance goal(s) applicable to a
performance-based restricted share or restricted stock unit award shall be
established by the Committee in writing on or before the date the award is made,
and there must be substantial uncertainty whether a performance goal(s) will be
attained at the time it is established by the Committee.

 

  (e) Unless otherwise determined by the Committee in the case of a Participant
who dies or becomes permanently disabled, the restrictions imposed by Paragraph
18(b) on restricted shares or restricted stock units subject to a
performance-based restricted share or restricted stock unit award shall lapse
only after (i) the attainment of the performance goal(s) during the restricted
period, and (ii) issuance of a written certification by the Committee (including
approved minutes of the meeting of the Committee at which the certification is
made) that the performance goal(s) and any other material terms of the award
have been attained or satisfied. If the performance goal(s) applicable to a
performance-based restricted share or restricted stock unit award has not been
attained by the end of the restricted period, the shares or units subject to the
award shall be forfeited and transferred back to the Corporation by the
Participant, without payment of any consideration by the Corporation.

 

  (f) Shares of restricted stock (including shares of performance based
restricted stock) granted under the Plan may be evidenced in such manner as the
Committee may deem appropriate, including, without limitation, book-entry
registration or issuance of stock certificates. If stock certificates are issued
in respect of shares of restricted stock, such certificates shall be registered
in the name of the Participant, deposited with the Corporation or its designee,
together with a stock power endorsed in blank, and, in the Discretion of the
Committee, a legend shall be placed upon such certificates reflecting that the
shares represented thereby are subject to restrictions against transfer and
forfeiture.



--------------------------------------------------------------------------------

  (g) After the expiration of the restricted period applicable to restricted
shares (and/or, in the case of performance-based restricted shares, after
attainment of the applicable performance goal(s) and issuance of the written
certification by the Committee pursuant to Paragraph 18(e)), the Corporation
shall deliver to the Participant or the legal representative of the
Participant’s estate stock certificates for such shares. If stock certificates
were previously issued for the shares and a legend has been placed on such
certificate, the Corporation shall cause such certificates to be reissued
without the legend.

 

  (h) After the expiration of the restricted period applicable to restricted
stock units (and/or, in the case of performance-based restricted stock units,
after attainment of the applicable performance goal(s) and issuance of the
written certification by the Committee pursuant to Paragraph 18(e)), the
Corporation shall pay to the Participant an amount equal to the then fair market
value of the shares to which the restricted stock units relate. In the
Discretion of the Committee, such amount may be paid in cash, stock, other
property or any combination thereof; provided, however, that the amount of cash
and the value of any other property paid to a Participant during any calendar
year in settlement of a performance-based restricted stock unit award shall not
exceed $1 million. Moreover, in the Discretion of the Committee, such amount may
be paid in a lump sum or in installments, on a current or deferred basis, with
provision for the payment or crediting of an additional amount on installment or
deferred payments based upon a reasonable rate of interest or the actual rate of
return on one or more predetermined specific investments, in the Discretion of
the Committee.

In the case of events such as stock dividends, stock splits, recapitalizations,
mergers, consolidations or reorganizations of or by the Corporation any stock,
securities or other property which a Participant receives or is entitled to
receive by reason of his ownership of restricted shares (including
performance-based restricted shares) shall, unless otherwise determined by the
Committee, be subject to the same restrictions applicable to the restricted
shares.

Performance-based restricted share and restricted stock unit awards under the
Plan are intended to constitute qualified performance-based compensation for
purposes of Section 162(m)(4)(C) of the Code and the Treasury Regulations
thereunder, and the provisions of this Paragraph 18 (and the other provisions of
the Plan relating to performance-based restricted share and restricted stock
unit awards) shall be interpreted and administered to effectuate that intent.
Moreover, the Committee may revise or modify the requirements of this Paragraph
18 or the terms of outstanding performance-based restricted share and restricted
stock unit awards to the extent the Committee determines, in its Discretion,
that such revision or modification is necessary for such awards to constitute
qualified performance-based compensation.

19. Performance Shares: The Committee may grant to a Participant the right to
obtain performance shares subject to the following terms and conditions:

 

  (a) The Participant’s right to obtain performance shares shall be subject to
attainment of one or more performance goals over a performance period prescribed
by the Committee.

 

  (b)

The performance goal applicable to an award to a Participant of the right to
obtain performance shares shall be based upon free cash flow, cash flow return
on investment, stock price, market share, sales, revenues, earnings per share,
return on equity, total



--------------------------------------------------------------------------------

 

stockholder return, costs, net income, working capital turnover, inventory or
receivable turnover and/or margins of the Corporation, a Subsidiary, or a
division or unit thereof. The specific targets and other details of the
performance goal shall be established by the Committee in its Discretion. A
performance goal must, however, be objective so that a third party with
knowledge of the relevant facts could determine whether the goal has been
attained.

 

  (c) The performance goal applicable to an award to a Participant of the right
to obtain performance shares shall be established by the Committee in writing at
any time during the period beginning on the date of the award and ending on the
earlier of (i) ninety (90) days after commencement of the performance period
applicable to the award, or (ii) expiration of the first 25% of the performance
period; provided, however, that there must be substantial uncertainty whether a
performance goal will be attained at the time it is established by the
Committee.

 

  (d) The performance goal established by the Committee must prescribe an
objective formula or standard, that could be applied by a third party having
knowledge of the relevant performance results, to compute the number of
performance shares issuable to the Participant if the goal is attained.

 

  (e) Unless otherwise determined by the Committee in the case of a Participant
who dies or becomes permanently disabled, performance shares shall be issued to
a Participant only after (i) expiration of the performance period and attainment
of the performance goal applicable to the award, and (ii) issuance of a written
certification by the Committee (including approved minutes of the meeting of the
Committee at which the certification is made) that the performance goal and any
other material terms of the award have been attained or satisfied.

 

  (f) No Participant shall have any of the rights of a shareholder of the
Corporation in respect of the shares covered by a performance share award until
the actual issuance of the shares to said Participant and, prior to such
issuance, no adjustments shall be made for dividends, distributions or other
rights in respect of such shares, except as provided in Paragraph 5.

 

  (g) In its Discretion and subject to such terms and conditions as it may
impose, the Committee may permit a Participant to elect to defer receipt of
performance shares to a time later than the time the shares otherwise would be
issued to the Participant. In such event, the Committee may, in its Discretion,
provide for the payment by the Corporation of an additional amount representing
interest at a reasonable rate or the actual rate of return on one or more
predetermined specific investments, as determined by the Committee.

 

  (h) In the Discretion of the Committee, in lieu of settling a performance
share award by issuance of shares of Common Stock of the Corporation to a
Participant, all or a portion of the award may be settled by payment of cash or
other property to the Participant in an amount or having a value equal to the
then value of the otherwise issuable shares; provided, however, that the amount
of cash and the value of any other property paid to any Participant during any
calendar year in settlement of a performance share award shall not exceed
$1,000,000.



--------------------------------------------------------------------------------

  (i) Unless otherwise determined by the Committee, performance shares or rights
therein awarded to a Participant may not be sold, assigned, transferred,
pledged, hypothecated or otherwise encumbered by the Participant at any time
before actual issuance of the shares to the Participant.

 

  (j) In its Discretion, the Committee may subject a performance share award to
a Participant to any other terms or conditions not inconsistent with the
foregoing, including, without limitation, a requirement that the Participant
remain an employee of the Corporation or a Subsidiary (including at or above a
specified salary grade), or that the Participant remain a consultant, advisor or
outside director of the Corporation or a Subsidiary, for the entire performance
period applicable to the award.

Performance share awards under the Plan are intended to constitute qualified
performance-based compensation for purposes of Section 162(m)(4)(C) of the Code
and the Treasury Regulations thereunder, and the provisions of this Paragraph 19
(and the other provisions of the Plan relating to performance share awards)
shall be interpreted and administered to effectuate that intent. Moreover, the
Committee may revise or modify the requirements of this Paragraph 19 or the
terms of outstanding performance share awards to the extent the Committee
determines, in its Discretion, that such revision or modification is necessary
for such awards to constitute qualified performance-based compensation.

20. Other Stock-Based Awards: The Committee may grant to Participants such other
awards that are denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, shares of Common Stock of the
Corporation as are deemed by the Committee, in its Discretion, to be consistent
with the purposes of the Plan; provided, however, that such grants must comply
with applicable law. Without limitation, the Committee may permit a Participant
to make a current, outright purchase of shares of Common Stock of the
Corporation, which shares may or may not be subject to any restrictions or
conditions, for a price equal to, less than or greater than the then fair market
value of the shares, with the price payable by the Participant in such form and
manner and at such time as determined by the Committee in its Discretion.

21. Investment purpose: If the Committee, in its Discretion, determines that as
a matter of law such procedure is or may be desirable, it may require a
Participant, upon any acquisition of stock hereunder and as a condition to the
Corporation’s obligation to deliver certificates representing such shares, to
execute and deliver to the Corporation a written statement in form satisfactory
to the Committee, representing and warranting that the Participant’s acquisition
of shares of stock shall be for such person’s own account, for investment and
not with a view to the resale or distribution thereof and that any subsequent
offer for sale or sale of any such shares shall be made either pursuant to (a) a
Registration Statement on an appropriate form under the Securities Act of 1933,
as amended (the “Securities Act”), which Registration Statement has become
effective and is current with respect to the shares being offered and sold, or
(b) a specific exemption from the registration requirements of the Securities
Act, but in claiming such exemption the Participant shall, prior to any offer
for sale or sale of such shares, obtain a favorable written opinion from counsel
for or approved by the Corporation as to the availability of such exemption. The
Corporation may endorse an appropriate legend referring to the foregoing
restriction upon the certificate or certificates representing any shares issued
or transferred to the Participant under the Plan.

22. Rights to Continued Employment: Nothing contained in the Plan or in any
Award granted pursuant to the Plan, nor any action taken by the Committee
hereunder, shall confer upon any Participant any right with respect to
continuation of employment or service as an employee, consultant, advisor or
outside director of the Corporation or a Subsidiary nor interfere in any way
with the right of the Corporation or a Subsidiary to terminate such person’s
employment or service at any time with or without cause.



--------------------------------------------------------------------------------

23. Withholding Payments: If, upon the grant, exercise, release of restrictions
or settlement of or in respect of an Award, or upon any other event or
transaction under or relating to the Plan, there shall be payable by the
Corporation or a Subsidiary any amount for income or employment tax withholding,
in the Committee’s Discretion, either the Corporation shall appropriately reduce
the amount of stock, cash or other property to be paid to the Participant or the
Participant shall pay such amount to the Corporation or Subsidiary to enable it
to pay or to reimburse it for paying such income or employment tax withholding.
The Committee may, in its Discretion, permit Participants to satisfy such
withholding obligations, in whole or in part, by electing to have the amount of
Common Stock delivered or deliverable by the Corporation in respect of an Award
appropriately reduced, or by electing to tender Common Stock back to the
Corporation subsequent to receipt of such stock in respect of an Award. The
Corporation or any of its Subsidiaries shall also have the right to withhold the
amount of such taxes from any other sums or property due or to become due from
the Corporation or any of its Subsidiaries to the Participant upon such terms
and conditions as the Committee shall prescribe. The Corporation may also defer
issuance of stock under the Plan until payment by the Participant to the
Corporation or any of its Subsidiaries of the amount of any such tax. In the
case of a Regulation T Stock Option Exercise, the Committee may in its
Discretion permit the Participant to irrevocably instruct a stock broker to
promptly deliver to the Corporation an amount (in addition to the option
exercise price) equal to any withholding tax owing in respect of such option
exercise from the proceeds of the stock broker’s sale of or loan against some or
all of the shares. In the event the Corporation then has in effect a stock
repurchase program, in its discretion and subject to such terms and conditions
as it may impose, the Committee may permit Participants to satisfy their
withholding tax obligations by requesting that the Corporation repurchase (and
retain the repurchase price of) that number of shares issuable or issued under
the Plan having a then fair market value equal to the amount of withholding tax
due. The Committee may make such other arrangements with respect to income or
employment tax withholding as it shall determine. In no event shall shares be
withheld in excess of the minimum number required for tax withholding under
applicable law.

24. Change in Control: Notwithstanding any other provision of the Plan or any
provision of a grant or award agreement, in the event the Committee determines
that there has been or will be a change in control of the Corporation or of any
Subsidiary, the Committee may, without the consent of the holder, provide for
any treatment of outstanding Awards which it determines, in its Discretion, to
be appropriate. Such treatment may include, without limitation, acceleration of
vesting of stock options and stock appreciation rights, release of restrictions
applicable to restricted stock or restricted stock units, or deeming performance
share awards and performance-based restricted share and restricted stock unit
awards to have been earned. In determining whether there has been or will be a
change in control of the Corporation or of any Subsidiary, the Committee may
utilize a definition it deems appropriate of a change in control, including any
such definition contained in any existing agreement between the Corporation or a
Subsidiary and one of its senior executives.

25. Effectiveness of Plan: The Plan shall be effective on the date the Board
adopts the Plan, provided that the shareholders of the Corporation approve the
Plan within twelve (12) months of that date. Awards may be granted prior to
shareholder approval of the Plan, but each such Award shall be subject to
shareholder approval of the Plan. Without limitation, no stock option or stock
appreciation right may be exercised and no performance or other shares may be
issued prior to shareholder approval, and any restricted stock or restricted
stock units awarded are subject to forfeiture if such shareholder approval is
not obtained.

26. Termination, Duration and Amendments of Plan: The Plan may be abandoned or
terminated at any time by the Board. Unless sooner terminated by the Board, the
Plan shall terminate on the date ten (10) years after its adoption by the Board,
and no Awards may be granted thereafter. The termination of the Plan shall not
affect the validity of any Award outstanding on the date of termination.



--------------------------------------------------------------------------------

For the purpose of conforming to any changes in applicable law or governmental
regulations, or for any other lawful purpose, the Board shall have the right,
without approval of the shareholders of the Corporation, to amend or revise the
terms of the Plan at any time; provided however, that no such amendment or
revision shall (i) with respect to the Plan, increase the maximum number of
shares in the aggregate which are subject to the Plan or with respect to which
Awards may be made to individual Participants (subject, however, to the
provisions of Paragraph 5), materially change the class of persons eligible to
be Participants under the Plan, establish additional and different business
criteria on which performance goals applicable to performance share awards or
performance-based restricted share or restricted stock unit awards are based, or
materially increase the benefits accruing to Participants under the Plan,
without approval or ratification of the shareholders of the Corporation; or
(ii) with respect to an Award previously granted under the Plan, except as
otherwise specifically provided in the Plan, alter or impair any such Award
without the consent of the holder thereof.

27. Section 409A of the Code: Notwithstanding any other provision of the Plan,
no award under the Plan shall have any terms or features (including, without
limitation, terms or features relating to the type of award, time of or events
triggering vesting, method of exercise or payment of withholding tax, method of
settlement, form and timing of consideration payable in settlement, or deferral
or other elections), whether at the time of grant or subsequent to the time of
grant, that would cause the award to be nonqualified deferred compensation that
fails to comply with the requirements under Section 409A of the Code and the
guidance and regulations issued thereunder. Moreover, notwithstanding any other
provision of the Plan, no action may be taken by the Committee or the Board
under or in respect of the Plan (including, without limitation, Plan amendments
under Paragraph 26 or adjustments under Paragraph 5) that would cause the Plan
or any award under the Plan to be a nonqualified deferred compensation plan that
fails to comply with the requirements of Section 409A of the Code and the
guidance and regulations issued thereunder.

* * *